DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes
 	There are no double patenting, 35 USC 101 or 35 USC 112 issues in the application.  Also, prior art could not be found for the claimed invention.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1, 11 and 12.
 	A set of environmental information comprising values of a second set of one or more environmental parameters for said first sub-set;
  	Determining a prediction model for the phenotypic traits, based on the estimated values of the first set of one or more environmental parameters, the received set of phenotype information and the received set of environmental information;
  	Using the prediction model to output predictions for phenotypic traits for the plurality of chosen plant varieties; 
 	Using the selection score function to compute selection score values based on the predictions for phenotypic traits for the plurality of chosen plant varieties and one or more additional selection score parameters; and 
 	Selecting at least one plant variety to be cultivated in the target area from the plurality of chosen plant varieties, based the computed selection score values of the plurality of chosen plant varieties.  These features in combination with other features could not be found in the prior art.
Claims 2-10 and 13 depend on claims 1 and 12.  Therefore, are also allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
August 24, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664